Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (CN 109216911 A1), hereinafter Cao, in view of Bell (US 6,342,867 B1).
Regarding claim 21, Cao (Figures 1 and 2) teaches a radiator for an antenna comprising a pair of PCB stems 30 arranged in a cross fashion, each of the PCB stems having a front side and a rear side, wherein disposed on each PCB stem is a feeder metallic trace 31, and a radiator plate 40 comprising a cross-shaped aperture for mechanically mounting the radiator plate to the PCB stems and mechanically coupled to the pair of PCB stems, via the cross-aperture.
	Cao does not explicitly teach that the feeder metallic trace is a pair of feeder metallic traces and a corresponding pair of opposing metallic traces, wherein each combination of feeder metallic trace and corresponding opposing metallic trace is electrically coupled by at least one via formed in the PCB stem.
	Bell (Figure 2) teaches an antenna comprising a pair of PCB stems 40a and 40b arranged in a cross fashion, each of the PCB stems having a front side and a rear side, wherein disposed on each PCB stem is a pair of feeder metallic traces 22a-d and a corresponding pair of opposing metallic traces, wherein each combination of feeder metallic trace and corresponding opposing metallic trace is electrically coupled by at least one via 50 formed in the PCB stem.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the feeder of Cao with a pair of feeder metallic traces and a corresponding pair of opposing metallic traces, wherein each combination of feeder metallic trace and corresponding opposing metallic trace is electrically coupled by at least one via formed in the PCB stem, as taught by Bell, doing so would improve coupling an provide optimum impedance matching over desired frequency bands.
Regarding claim 22, as applied to claim 21, Cao (Figure 2) teaches that each feeder metallic trace 31 comprises a feeder portion (vertical trace portion) and a horizontal trace portion.
Allowable Subject Matter
3.	Claims 1-3, 5, 7-11, 13 and 15-20 are allowed.
4.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Bell teaches a radiator for an antenna comprising a pair of PCB stems arranged in an interlocking cross fashion, each of the PCB stems having a front side and a rear side, wherein disposed on each PCB stem is a pair of feeder metallic traces, wherein each feeder metallic trace comprises a feed portion and a corresponding opposing metallic trace.
Bell, however, fails to teach that each feeder metallic trace further comprises a horizontal trace portion such that the horizontal trace portion is perpendicular to the feeder portion and a corresponding pair of opposing metallic traces, wherein each horizontal trace portion and corresponding opposing metallic trace is electrically coupled by a plurality of vias through the PCB stem disposed along a profile of the horizontal trace portion; and a radiator plate mechanically coupled to the pair of PCB stems.
Claims 2, 3, 5, 7, 8, 19 and 20 are allowed for at least the reason for depending on claim 1.
Regarding claim 9, Bell teaches an antenna having a plurality of high frequency radiators, each of the high frequency radiators comprises a pair of PCB stems arranged in an interlocking cross fashion, each of the PCB stems having a front side and a rear side, wherein disposed on each PCB stem is a pair of feeder metallic traces, wherein each feeder metallic trace comprises a feed portion.
Bell, however, fails to teach that each feeder metallic trace further comprises a horizontal trace portion such that the horizontal trace portion is perpendicular to the feeder portion and a corresponding pair of opposing metallic traces, wherein each horizontal trace portion and corresponding opposing metallic trace is electrically coupled by a plurality of vias through the PCB stem disposed along a profile of the horizontal trace portion; and a radiator plate mechanically coupled to the pair of PCB stems.
Claims 10, 11, 13 and 15-18 are allowed for at least the reason for depending on claim 9.
Regarding claim 23, neither Cao nor Bell specifically teaches that the at least one via comprises a plurality of vias disposed between the horizontal trace portion and the corresponding opposing metallic trace.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845